Citation Nr: 1019842	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-06 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  

In a January 2008 rating decision of a Decision Review 
Officer (DRO), the Veteran was awarded service connection for 
hearing loss of the left ear.  Thus, the RO's January 2008 
action, completed prior to the Veteran's February 2008 
Substantive Appeal, represents a full grant of the benefit 
sought as to the Veteran's claim of entitlement to service 
connection for hearing loss of the left ear and the Board 
will confine its consideration to the issues set forth on the 
decision title page.

In October 2009, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO in Oakland, California.  
A transcript of the hearing has been associated with the 
claims file. 


FINDINGS OF FACT

1.  The Veteran's hearing loss of the right ear is not 
related to his service or to any incident therein, including 
noise exposure.

2.  The Veteran's tinnitus is not related to his service or 
to any incident therein, including noise exposure.






CONCLUSIONS OF LAW

1.  Hearing loss of the right ear was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A.        §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In a February 2006 letter, sent before the initial 
adjudication of the claims, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agencies, or companies who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to review his claims and determine what additional 
information was needed to process his claims, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.  

A March 2006 VCAA letter also informed the Veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Since the Board has concluded that the preponderance 
of the evidence is against the claims of entitlement to 
service connection for hearing loss of the right ear and 
tinnitus, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C.    
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded a VA audiological in March 2006, and 
an addendum to the same was submitted in April 2006.  Both 
the report of the March 2006 evaluation and the April 2006 
addendum contained medical opinions as to the etiology of the 
Veteran's hearing loss and tinnitus that were rendered 
without review of the Veteran's complete claims file.  Thus, 
the Board requested medical opinions from a VA specialist, to 
be made subsequent to review of the Veteran's claims file to 
include his service treatment records, in January 2010.  
Sufficient opinions as to the Veteran's claims were obtained 
in March 2010.  

The Board notes here that the Veteran's representative, in an 
April 2010 Appellant's Response Brief, reported that the 
medical opinions rendered in January 2010 were not signed and 
did not appear on letterhead.  The Veteran's representative 
requested that the Board remand the appeal to the AMC 
(Appeals Management Center) to ascertain the name and 
credentials of the individual who provided the opinions.  A 
review of the Veteran's claims file reveals that indeed the 
medical opinions appeared on a single page without letterhead 
or a signature.  However, a cover sheet dated the same date 
as the medical opinions, January 5, 2010, is associated with 
the claims file.  The cover sheet indicates that Dr. F., 
Staff Attending, Otolaryngology Section, VA Health Care 
System of North Texas, submitted the medical opinions.  In 
the text of the cover sheet, Dr. F. wrote that the subject of 
his opinions was the Veteran, identified by his Social 
Security number.  Dr. F. also invited any questions regarding 
the opinions and offered his telephone number.  Thus, the 
Board finds that the medical opinions of the VA specialist 
rendered in January 2010 were submitted by a qualified 
professional and there is no evidence that such opinions were 
procured or submitted improperly.   

In this case, the Veteran's service treatment records and all 
identified and authorized post-service treatment records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

The Veteran seeks service connection for hearing loss of the 
right ear and tinnitus, both of which he contends are related 
to his period of active service.  Specifically, the Veteran 
asserts that his in-service duties on a flight line near jet 
engines exposed him to acoustic trauma and thus caused his 
current hearing loss of the right ear and tinnitus.  

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection, such as sensorineural hearing loss, 
manifested itself to a compensable degree within one year of 
separation from service.  The Veteran's tinnitus, however, is 
not a disability for which service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The determination of whether a veteran has a disability due 
to impaired hearing is governed by 38 C.F.R. § 3.385.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

As a preliminary matter, prior to the analysis required to 
adjudicate the Veteran's claims, the Board notes that the 
Veteran submitted additional arguments and evidence in 
support of his claims in March 2010 and elected consideration 
of such evidence by the Agency of Original Jurisdiction 
(AOJ).  

Specifically, the Veteran submitted a statement wherein he 
described his in-service noise exposure and his understanding 
of the etiology of hearing loss.  Such evidence is cumulative 
of evidence already in the file.  See 38 C.F.R. §§ 
19.9(b)(3), 19.37(b), 20.1304(c) (2009).  The Veteran, at the 
time of his July 2007 Notice of Disagreement, his February 
2008 Substantive Appeal, and his October 2009 hearing before 
the Board, described his in-service noise exposure and 
asserted that such exposure incurred many years ago caused 
his current hearing loss of the right ear and tinnitus. 

The Veteran also attached to his statement an Internet 
article describing hearing loss in general.  A medical 
article or treatise can provide important support when 
combined with an opinion of a medical professional if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); 
Wallin v. West, 11 Vet. App. 509 (1998).  However, the 
medical article submitted by the Veteran was not accompanied 
by the opinion of any medical expert linking his hearing loss 
of the right ear and tinnitus with his period of service, 
including noise exposure.  
This newly-received evidence is not pertinent to the 
Veteran's current claims because it does not include evidence 
not already of record including a discussion of the sole 
issue related to the issues on appeal, that is, the etiology 
of the Veteran's hearing loss of the right ear and tinnitus.  
38 C.F.R. § 20.1304(c) (2009) ("Evidence is not pertinent if 
it does not relate to or have a bearing on the appellate 
issue or issues.").  Further, nothing in the evidence 
indicates that additional records should be obtained from a 
physician or facility.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Thus, the Board finds that because the evidence reveals no 
pertinent or relevant information that could possibly aid him 
in his present claims, a remand for consideration by the AOJ 
is unnecessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board will not remand a case when doing so will not help 
the Veteran; in this case, remand would only cause further 
delay in the processing of these claims, and is unnecessary.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

In adjudicating the Veteran's claims of entitlement to 
service connection for hearing loss of the right ear and 
tinnitus, the Board finds that the first element for direct 
service connection, medical evidence of a current disability, 
has been met.  The medical evidence includes results of 
private audiometric testing in January 2006.  While the 
January 2006 audiogram does not include a numerical dictation 
of the test results, the graphical representation is 
presented.  In the Board's fact-finding capacity as a de novo 
appellate body, the Board finds it necessary and appropriate 
to determine the numerical result as depicted on the 
audiogram's graph.  The interpretation of graphic data into 
numeric results is analogous to computation of average 
concentric contraction of visual fields (Goldman Bowl) graphs 
for purposes of rating eye disorders and visual impairment.  
See 38 C.F.R. § 4.76a (2009).  Thus, as will be discussed 
below, the January 2006 audiogram was interpreted by the 
Board. 

In January 2006, the Veteran's pure tone thresholds, in 
decibels, for the right ear were 20, 20, 35, 40, 45, measured 
at 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran's 
speech recognition score for the right ear was 68 percent.  
There is no indication, however, that the speech recognition 
score was obtained using the Maryland CNC Test, as is 
required by 38 C.F.R. § 3.385.  In this case, however, the 
Veteran's pure tone thresholds in the right ear meet VA's 
definition of disability due to impaired hearing, and further 
inquiry as to the speech recognition test used in January 
2006 is not required.  38 C.F.R. § 3.385.

Also, the Board finds that the second element for direct 
service connection, medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, has been met.  The Veteran's service treatment 
records are silent for findings demonstrating abnormal 
hearing acuity of the right ear, or complaints of tinnitus.  
While it appears that the Veteran's hearing acuity was not 
tested at the time of his April 1973 physical examination 
conducted for the purpose of separation from service, he 
demonstrated normal hearing acuity of the right ear on 
physical examinations in November 1971 and May 1972.  

However, based upon the Veteran's lay statements describing 
his in-service duties on a flight deck near jet engines and 
his service separation form, indicating that his military 
occupational specialty was Vietnam-era electronics mechanic, 
VA conceded in-service noise exposure by a January 2008 
Statement of the Case.  The Board notes that the Veteran has 
submitted a number of statements in support of his claim, and 
has offered testimony before the Board, describing his in-
service duties on a flight deck near jet engines.  As VA has 
conceded in-service noise exposure, further consideration of 
the probative value of the statements submitted by the 
Veteran related to his in-service noise exposure is not 
required.

As such, the first two elements required for direct service 
connection for hearing loss of the right ear and tinnitus 
have been met.  The remaining question is whether there is 
medical evidence of a nexus, or causal relationship between 
the Veteran's in-service noise exposure and his current 
hearing loss of the right ear and tinnitus.

The Veteran underwent VA audiological in March 2006.  The 
Veteran complained of long-standing hearing loss since 
service, but reported that he hadn't noticed difficulty 
hearing until the last eight years.  The Veteran reported 
that he experienced tinnitus during service, but that such 
became more constant and bothersome approximately ten years 
ago.  The Veteran described his in-service noise exposure on 
a flight deck near jet engines, with noise protection he 
described as ineffective.  The Veteran reported that he rode 
Harley-Davidson motorcycles since the age of 12.  The Veteran 
also reported post-service noise exposure to include target 
shooting, with hearing protection, as a police officer.  The 
Veteran's claims file was not available to the examiner for 
review, and she opined that she could not render opinions as 
to the etiology of the Veteran's hearing loss or tinnitus 
without such.

The Veteran's claims file was forwarded to the examiner who 
conducted the above-described March 2006 VA audiological 
evaluation.  The examiner reviewed the Veteran's post-service 
audiological evaluations and opined that his hearing loss and 
tinnitus were less likely than not related to his military 
acoustic trauma.  The examiner, however, noted that the 
Veteran's service treatment records were not associated with 
his claims file and that she did not review such.  

As the VA examiner, in March 2006 or April 2006, did not have 
the opportunity to review the Veteran's service treatment 
records, the Board forwarded the Veteran's complete claims 
file to a VA specialist and sought opinions as to the 
etiology of his hearing loss of the right ear and tinnitus.

In January 2010, the VA specialist noted that he reviewed the 
Veteran's claims file, to include his service treatment 
records.  He noted the Veteran's in-service noise exposure on 
a flight deck near jet engines.  The specialist noted that 
the Veteran demonstrated normal hearing during service, and 
that there was no evidence that the Veteran complained of or 
was treated for hearing loss or tinnitus.  He noted the 
Veteran's complaints and assertions rendered at the time of 
his March 2006 VA audiological evaluation.  The specialist 
opined that the most likely etiology of the Veteran's hearing 
loss of the right ear and tinnitus was presbycusis, or age.  
He opined that there exists only a remote possibility, at 
best, that the Veteran incurred a significant threshold shift 
in the right ear during active duty.  The specialist reasoned 
that hearing loss caused by acoustic trauma occurs within the 
time frame of exposure and not many years later.  

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the January 2010 VA specialist is so 
qualified, his medical opinions constitute competent medical 
evidence.  

In order for a VA examination, or in this case, opinions of a 
VA specialist, to be considered adequate in a case of service 
connection, the VA examiner must either provide an 
etiological opinion, or provide a rationale for why an 
etiological opinion cannot be rendered.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  As discussed above, the VA specialist 
provided etiological opinions and rationale in this case.  
Therefore, his January 2010 opinions are adequate.

The Veteran is competent to report that he was exposed to 
acoustic trauma in service, and that he experienced hearing 
loss of the right ear since his separation from service and 
that he experienced tinnitus during service.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is 
evidence provided by a person who has personal knowledge 
derived from his own senses); 38 C.F.R. § 3.159(a)(2) 
("Competent lay evidence" is any evidence not requiring 
that the proponent have specialized education, training or 
experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.)  See also Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(explaining that a layperson is competent to diagnose a 
medical condition "where the condition is simple, for 
example a broken leg," but not where the condition is 
complex, "for example, a form of cancer").  There is no 
evidence that such competent statements are not credible.  
However, the Veteran's competent and credible lay statements 
that his current hearing loss of the right ear and tinnitus 
were caused by in-service noise exposure are outweighed by 
the VA specialist's medical opinions to the contrary.  The VA 
examiner's medical opinions are accorded greater probative 
weight than those of the Veteran, because the former are 
based on greater medical knowledge and experience.  Winsett 
v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. 
Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
the most probative evidence of record does not establish a 
medical nexus between the Veteran's hearing loss of the right 
ear and tinnitus and his period of service, including noise 
exposure, service connection for same is not warranted.  

In sum, service connection on a direct basis is not warranted 
because the most probative evidence of record does not 
establish that the Veteran's hearing loss of the right ear or 
tinnitus are related to his period of service, including 
noise exposure.  Service connection is also not warranted on 
a presumptive basis because the Veteran's hearing loss of the 
right ear did not manifest to a compensable degree within one 
year of separation from service, and because tinnitus is not 
a condition for which presumptive service connection may be 
granted.











(CONTINUED ON THE NEXT PAGE)
As the preponderance of the evidence is against the Veteran's 
claims of entitlement to service connection for hearing loss 
of the right ear and tinnitus, the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.





____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


